Exhibit 10.68

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT entered into as of January 1, 2009 (the “Effective
Date”), between Edward Terino (the “Consultant”) and General Maritime
Corporation, a Marshall Islands corporation formerly known as Galileo Holding
Corporation (the “Company”).

 

WHEREAS, the Company desires to retain the Consultant to provide certain
services and to compensate the Consultant for his performance of these services;

 

NOW THEREFORE, in order to effect the foregoing, the Company and the Consultant
wish to enter into a consulting agreement upon the terms and subject to the
conditions set forth below.  Accordingly, in consideration of the premises and
the respective covenants and agreements of the parties set forth herein, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.             Engagement; Term.            The Company hereby engages the
Consultant, and the Consultant hereby accepts such engagement and agrees to
serve as a consultant to the Company, upon the terms and conditions hereinafter
set forth, for a term commencing on the Effective Date and expiring three months
following the Effective Date (the “Term”), subject to Section 6 hereof.

 

2.             Services to Be Provided.  The Consultant will provide consulting
services to the Company on an as-needed basis consisting of assisting the
General Maritime Group (as defined below) in the integration of Arlington
Tankers Ltd. and its subsidiaries (collectively, “Arlington”) into the
operations of the General Maritime Group and such other services as the Company
may reasonably request.  As used in this Agreement, the term “General Maritime
Group” means and includes the Company and each of its subsidiaries and
controlled affiliates and joint ventures from time to time.  Such services will
be performed at reasonably convenient and mutually acceptable times, with
consideration for the Consultant’s other business and personal obligations.  In
order to provide such services, the Consultant will continue to use equipment
previously provided by the Company to complete such services. The Consultant
shall be permitted to engage in other business activities, provided that such
activities do not otherwise violate the terms of this Agreement or materially
impair his ability to perform his duties hereunder.

 

3.             Fees Payable to the Consultant.  In consideration of the
Consultant’s services hereunder, the Company shall pay the Consultant a
consulting fee in the amount of $25,000 per month of the Term (the “Consulting
Fees”).  The Consulting Fees will be paid monthly in arrears.  In addition, the
Company shall reimburse the Consultant for reasonable out-of-pocket expenses
related to the services to be provided for (i) travel to the Westport,
Connecticut and New York City offices of the General Maritime Group, (ii) other
travel approved in advance by the Company in writing, or (iii) other items
approved by the Company in writing.

 

4.             Consultant’s Independent Contractor Status.

 

(a)          In performing the consulting services hereunder, the Consultant
shall be an independent contractor.  Nothing contained herein shall be construed
to constitute the parties hereto as partners or joint venturers, or either as an
agent of the other.  The Consultant shall not be considered as having an
employee status during his consulting engagement and shall not be entitled to
participate in any employee plans, arrangements or distributions by the Company
during such period.  The Consultant shall not provide any services under the
Company’s name or act as an agent of the Company and shall not hold himself out
as an employee of the Company.  Under no circumstances shall the Consultant
(i) enter into any agreements on behalf of the Company, (ii) incur any
obligations on behalf of the Company, (iii) act for or to bind the Company in
any way, (iv) sign the name of the Company, (v) represent that the Company is in
any way responsible for the acts or omissions of the Consultant or (vi) refer to
the Company as a customer in any manner or format.

 

1

--------------------------------------------------------------------------------


 

(b)         Except as otherwise required by law, the Company shall not withhold
any sums from the Consulting Fees for Social Security or other federal, state or
local tax liabilities or contributions, and all such withholdings, liabilities,
and contributions shall be solely the Consultant’s responsibility.

 

(c)          As an independent contractor during his consulting engagement, the
Consultant shall be solely responsible for determining the means and methods by
which he shall perform the services described herein.  All of the Consultant’s
activities during his consulting engagement will be at his own risk, and he
shall have sole responsibility for arrangements to guard against physical,
financial, and other risks, as appropriate.

 

(d)         Notwithstanding the parties’ intention and agreement that the
Consultant be an independent contractor and not be an employee of the Company
during his consulting engagement, the parties recognize that the applicable law
and proper application thereof is not always clear.  The Consultant understands
and agrees that if he should be classified as an employee under any such law,
the Consultant shall remain ineligible to participate in any Company bonus,
pension, profit-sharing (including 401(k)), health, life, and all other employee
benefit plans, and the Consultant expressly waives any right to any such
benefits.  The Consulting Fees to be paid to the Consultant under this Agreement
take into account the fact that the Consultant is ineligible in all events to
participate in such plans.  In addition, the Consultant acknowledges that
policies and practices of the Company with respect to its employees do not apply
to the Consultant, and the terms of his consulting engagement by the Company are
governed solely by the express provisions of this Agreement.

 

5.             Confidential Information.  Consultant acknowledges and agrees
that (i) in the performance of his duties hereunder, the General Maritime Group
will from time to time disclose to him and entrust him with, non-public,
confidential and/or proprietary information of the General Maritime Group
(“Confidential Information”).  The parties hereto therefore agree that Section 9
of the Release dated as of December 31, 2008 by and between the Consultant and
Arlington Tankers Ltd. (the “Release”) is incorporated herein by reference, that
references to the “Company” in such Section 9 shall be deemed to refer to the
General Maritime Group, and that the obligations of Consultant under such
Section 9 shall apply to Confidential Information which may have been or be
disclosed to him before, on, or after the date hereof.

 

6.             Termination.  The Company may terminate Consultant’s consulting
engagement hereunder prior to the expiration of the Term at any time for (i) any
act or failure to act by Consultant involving fraud, material theft or
embezzlement involving the Company or any other member of the General Maritime
Group; (ii) conviction of (or a plea of nolo contendere to) a crime by
Consultant that constitutes a felony or other crime involving moral turpitude,
in either case within the meaning of applicable law; (iii) Consultant’s breach
of Section 5 hereof, or (iv) Consultant’s failure or refusal to perform the
consulting services under Section 2 hereunder.

 

7.             Entire Agreement; Modifications.  This Agreement constitutes the
entire agreement between the parties hereto with regard to the subject matter
hereof, superseding all prior understandings and agreements between such
parties, whether written or oral, with respect to such subject matter.  This
Agreement shall not supersede but shall coexist with any agreement entered into
prior to the date hereof to which the Consultant and any entity that is
currently a member of the General Maritime Group is a party with respect to the
subject matter of Section 5 hereof, including, without limitation, the Release. 
This Agreement may not be amended or revised except by a writing signed by the
parties.

 

No waiver of any provision of this Agreement or the performance thereof shall be
effective unless in writing signed by the party making such wavier or shall be
deemed to be a waiver of any other provision or the performance thereof or of
any future performance.

 

8.             Successors and Assigns.  This Agreement is a personal contract
calling for the provision of unique services by the Consultant, and the
Consultant’s rights and obligations hereunder may not be sold, transferred,
assigned, pledged or hypothecated by the Consultant.  The rights and obligations
of the Company hereunder will be binding upon and run in favor of the successors
and assigns of the Company.

 

2

--------------------------------------------------------------------------------


 

9.             Captions.  Captions have been inserted solely for the convenience
of reference and in no way define, limit or describe the scope or substance of
any provisions of this Agreement.

 

10.          Severability.  The provisions of this Agreement are severable, and
the invalidity of any provision shall not affect the validity of any other
provision. Any invalid or unenforceable provision shall not be deleted but shall
be reformed and construed in a manner to enable it to be enforced to the extent
compatible with applicable law.

 

11.          Governing Law.  This Agreement shall be construed under and
governed by (both as to validity and performance) and enforced in accordance
with the internal laws of the State of New York applicable to agreements made
and to be performed wholly within such jurisdiction, without regard to the
principles of conflicts of law or where the parties are located at the time a
dispute arises.  The Company and the Consultant consent and submit themselves to
the jurisdiction of the State and Federal Courts located in the City, County,
and State of New York over any dispute arising out of or related to this
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.

 

 

EDWARD TERINO

 

 

 

 

 

_/s/ Edward Terino

 

Date:

_December 30, 2008

 

 

 

 

 

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

 

 

 

 

 

 

_/s/ John C. Georgiopoulos

 

Date:

_December 31, 2008

By:

 

 

 

Name:  John C. Georgiopoulos

 

 

 

Title:    Executive Vice President

 

 

 

 

4

--------------------------------------------------------------------------------